FIGINAL                                  07/22/2020


            IN THE. SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0340


                                         DA 20-0340                       F!!! "ED
                                                                          JUL 2 1 2020
 STATE OF MONTANA,ex rel., TIM FOX,                                   Bowen C;reenwood
                                                                    Clerk of Supreme Court
                                                                       State of Montana
              Plaintiff and Appellee,

       v.                                                             ORDER

 PHILIP MORRIS, INC., et aL,

              Defendants and Appellants.



       Appellee State of Montana has moved this Court to suspend the Rules of Appellate
Procedure under M. R. App. P. 29 and order an expedited briefing schedule in this matter.
Appellants Philip Morris, Inc., et al. (Philip Morris) oppose this rnotion.
       Under M. R. App. P. 13(1), the appellant shall file and serve its brief within 30 days
after the date on which the record is filed, the appellee shall serve and file its answer brief
within 30 days after service of the appellant"s brief, and the appellant may serve and file a
reply within 14 days after service of the appellee's answer brief. The State asks to have
each of these time lirnits halved. It maintains that a speedy resolution of this matter is
appropriate because this litigation has dragged on for years in the lower courts due to Philip
Morris's litigation tactics. Philip Morris denies that its tactics delayed resolution of this
matter and further argues that this matter is not appropriate for suspension under Rule 29
and it should be given a hill and fair opportunity to brief the issues.
       We agree that suspension of the Rules is not warranted in this instance. However,
to prevent further delay, we will not routinely grant motions of extension of time for the
filing of briefs by either party in this matter.
       THEREFORE,
       IT IS ORDERED that the State's Motion to suspend the Rules of Appellate
Procedure is DENIED.
      IT IS FURTHER ORDERED that briefing in this malter will proceed as set forth in
M. R. App. P. 13(1).
      IT IS FURTHER ORDERED that motions for extension of time for the               of
briefs in this matter will only be granted upon a showing of good cause.
      The Clerk is directed to give notice of this Order to all counsel of record.
                     44-
      Dated this Z.-1 day ofJuly, 2020.




                                                                 Justices




                                            2